Citation Nr: 0814598	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, paravertebral myositis, and spondylosis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the file indicates that, following 
the June 6, 2006, certification of this case to the Board, 
the appellant submitted additional medical evidence 
consisting of a May 2006 Electromyographic Examination report 
without an accompanying waiver of initial consideration by 
the RO.  This evidence includes the comment that the 
examination suggests a mild peripheral neuropathy of the 
lower extremities and old polyradiculopathy involving the 
right L5, S1 roots and left L4, L5 roots.  

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. §§ 20.800, 
20.1304(c).  An exception is made if the veteran waives this 
procedural right or if the Board determines the requested 
benefit to which the evidence relates may be fully granted on 
appeal without such referral.  Id. See also Disabled American 
Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  The waiver must be in writing or, if a 
hearing on appeal is conducted, must be formally and clearly 
entered on the record orally at the time of the hearing.  Id.  
Evidence is not pertinent if it does not relate to or have a 
bearing on the issue on appeal.  Id.

The additional evidence in question is pertinent because it 
concerns current treatment for the veteran's lumbosacral 
spine and a possible worsening of this condition and she has 
not waived her right to have this additional evidence 
initially considered by the RO.  Thus, a remand is required 
for initial RO consideration of this additional evidence.

Review of the claims file reflects that the most recent VA 
examination for the veteran's service-connected lumbosacral 
spine was conducted in October 2004.  However, in addition to 
the May 2006 findings of peripheral neuropathy of the lower 
extremities, private treatment records reflect that he 
underwent back surgery subsequent to the October 2004 VA 
examination.  Moreover, the Board notes that October 2004 VA 
examination is over three years old.  Therefore, the Board 
finds that an examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, inasmuch as 
the record indicates possible worsening of his back 
disability since the last examination, the Board finds that a 
current and comprehensive examination of the veteran's 
service-connected lumbosacral spine is necessary.

In addition, any other outstanding records of pertinent 
medical treatment should be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Also, during the pendency of this appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been interpreted to require more specific 
guidance as to how to substantiate a claim for an increased 
rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Accordingly, corrective notice should be sent to the veteran 
to comply with this recent United States Court of Appeals for 
Veterans Claims (Court) decision.  

Finally, the claims file includes private treatment records 
for which no English translation has been obtained.  These 
documents are presumably in Spanish and have been tabbed in 
pink on the left side of the claims folder.  The RO should 
obtain a translation into English for these documents so that 
their relevance and probative value may be evaluated by VA.

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that to 
substantiate his claim for an evaluation 
in excess of 40 percent disabling for his 
lumbosacral strain, paravertebral 
myositis, and spondylosis, he must 
provide, or ask VA to obtain, medical or 
lay evidence showing a worsening or 
increase in severity of this disability 
and the effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence 
that he may submit should also be 
included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

It should also provide at least general 
notice with respect to the requirements 
of 38 C.F.R. § 4.71a, which provides 
rating criteria for the musculoskeletal 
system and Diagnostic Code 5237 for 
lumbosacral or cervical strain, as well 
as all other requirements under Vazquez-
Flores, supra.

2.  Ask the veteran to identify all 
medical providers who have treated him 
for lumbosacral complaints since his last 
VA examination in October 2004, including 
any VA and/or private medical treatment.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder, including 
any records from a reported back surgery.  

3.  The RO should obtain English language 
translations of all documents tabbed in 
pink on the left side in the claims 
folder.  These English translations 
should be associated with the Spanish 
originals so that the Board can determine 
that all necessary translations have been 
obtained.

4.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by the appropriate specialist to 
determine the nature and extent of his 
lumbosacral spine disorder.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner should provide an opinion as to 
the following:

The examiner should note the range of 
motion for the lumbar spine and whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement.  Whether there is likely to be 
additional range of motion loss due to 
any of the following should also be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state, if possible, 
the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  The opinion of the 
examiner should specifically reflect 
consideration of the May 2006 report of 
Electromyographic Examination.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

5.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a SSOC and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




